849 F.2d 1473
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.In re Arnold HALL, Jr., Debtor.MANUFACTURERS HANOVER TRUST COMPANY, Plaintiff-Appellant,v.Arnold HALL, Jr., Defendant-Appellee.
No. 87-3513.
United States Court of Appeals, Sixth Circuit.
June 13, 1988.

Before BOYCE F. MARTIN, Jr., MILBURN and RALPH B. GUY, Jr., Circuit Judges.

ORDER

1
This plaintiff appeals the district court's order entered April 23, 1987, dismissing its appeal from an order of the bankruptcy court.  Upon review, we conclude the court lacks jurisdiction over this appeal.


2
On May 6, 1987, within ten days after entry of the district court's order (excluding intervening weekends), plaintiff served the parties with a motion to alter or amend the judgment, thus tolling the time for filing a notice of appeal.  See Fed.R.App.P. 4(a)(4);  Fed.R.Civ.P. 6(a) and 59(e);  Marrical v. Detroit News, Inc., 805 F.2d 169, 171 (6th Cir.1986) (per curiam);  Peake v. First Nat'l Bank & Trust Co., 717 F.2d 1016, 1019 (6th Cir.1983).  Thereafter, and yet before a ruling was rendered on its motion to alter or amend, plaintiff filed its notice of appeal on May 26, 1987.  Consequently, because the notice of appeal was filed while a timely motion to alter or amend was still pending, the notice of appeal had no effect, and is in fact a nullity.  See Fed.R.App.P. 4(a)(4);  Griggs v. Provident Consumer Discount Co., 459 U.S. 56, 61 (1982) (per curiam).  Hence, this court lacks jurisdiction over this appeal.


3
Accordingly, this appeal is hereby dismissed for lack of jurisdiction pursuant to Rule 9(b)(1), Rules of the Sixth Circuit.